DETAILED ACTION
1.	This is in response to communications 04/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Allowable Subject Matter
2.	Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Vogelsang et al. (US 2015/0234707), Willcock (US 2016/0098208 A1) and
Reohr (US 20120036315 A1) are the closest prior art of record but they do not teach all the limitations of the claim 21 (and associated dependent claims 22-27), 28 (and associated dependent claims 29-35), and 36 (and associated dependent claims 37-40) as persuasively argued in Remarks field 04/27/2022 (see pages 10-14). Applicant’s arguments are found persuasive and previous art rejections are withdrawn.
Based on applicant’s persuasive arguments, previous NSDP double patenting rejections are withdrawn. Claims of Patent No. US 10699772 B2 and US 10388360 B2 do not teach 1T1C, 2T2C cells and associated configurations claimed in instant application, and other arts do not provided motivation for combining 2T2C, 1T1C and associated limitations.
Prior arts  US20040184307A1, US20070211510A1, US20090103349A1, and US20090244951A1 mentioned in advisory action do not provided motivation for combining 2T2C, 1T1C and associated limitations.
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 04/27/2022 (and substance of applicants' arguments during interview held 04/01/2022), are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art do not teach limitations of independent claims.
Based on previous amendments and arguments, all other objections and rejections withdrawn and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825